          Case 7:14-cr-00788-NSR Document 116 Filed 03/22/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                              x
 UNITED STATES OF AMERICA,                    :

        -against-                             :                         14 Cr. 788 (NSR) -01

 OMAR DIAZ PALMER,                            :                          ORDER

                          Defendant           :
                                              x

 Hon. Nelson S. Roman, United States District Court Judge:

        The Defendant, OMAR DIAZ PALMER, (Reg. No. 71471-054), currently detained at

 Moshannon Valley CI (MVC), a private correctional institution contracted by the Federal

 Bureau of Prisons, will be filing a Motion for Compassionate Release in which the defendant’s

 underlying medical conditions and treatment by the facility may be cited for support therein;

       It is hereby ORDERED that Moshannon Valley CI (MVC) release to

Defendant's counsel of record, Howard E. Tanner, Esq., within five business days of

 this Order:

                The defendant's complete medical records from the time he entered into
                their custody and any other medical records of the defendant in their
                possession.



SO ORDERED:

                                                            ______________________________
                                                            Honorable Nelson S. Roman
                                                            United States District Judge, SDNY

Dated: March 22 , 2021
White Plains, New York




        3/22/2021
